Pierce, J.
This is an appeal by the insurer from a decree of the Superior Court affirming the findings of the Industrial Accident Board. G. L. c. 152.
The material facts are as follows: The employee’s contract of hire required her to wash and care for the silver and glassware of a hotel. She roomed upon the hotel premises in a room, supplied her by her employer, which she had used for about twelve years. She was permitted but not obliged to occupy this room. In the building where the room of the plaintiff was there were five or six rooms occupied by other employees, and furnished and heated for them. The employees were paid a sum of money a week, and “additional wages so that they can room out.” They were required by their contract of hire to perform extra duties when needed and were subject to call at any time. When the injured employee finished her work at night, she was free to leave the kitchen and go wherever she wanted to; if her services were needed she was sent for. If she were on the premises she would come over to the kitchen; if she were not there they had to get along without her. She was not required to remain on the premises twenty-four hours a day. She usually started work in the morning at seven o’clock, worked until half past nine; came in at twelve, had dinner, and worked until about two o’clock; came back at six o’clock, had supper, and worked until around eight o’clock, unless there was special work to be done.
On October 9, 1926, after she had completed her work for the day in the kitchen, she proceeded to her room in the building furnished for the use of the employees, which was in the rear of the hotel, across an open ydtd and about eighty-two feet from the kitchen. She ascended an outside stairway of two flights and passed into a hallway used by her and other employees to get to their respective rooms, and, when midway between the entrance to the building and her room, she tripped over a broom and fell to the floor, receiving injuries which have totally disabled her. The finding of the member that her injury arose out of and in the course of her employment was right. The evidence of continuity of employment is not strong, but it is sufficient to establish the *465fact that the contract of hire included continuous service when needed. This case is governed by Doyle’s Case, 256 Mass. 290. In the opinion of a majority of the court the decree awarding compensation should be affirmed.

So ordered.